Case: 12-30205       Document: 00512076251         Page: 1     Date Filed: 12/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 6, 2012

                                       No. 12-30205                        Lyle W. Cayce
                                                                                Clerk

SEARS ROEBUCK & COMPANY,

                                                  Plaintiff-Appellant,
v.

CITY OF SHREVEPORT,

                                                  Defendant-Appellee.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:10-CV-0782


Before STEWART, Chief Judge, and GARZA and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff, Sears Roebuck & Company (“Sears”), incurred significant
damages as a result of flooding from severe storms and rainfall which took place
in Shreveport, Louisiana, in 2008 and 2009. Sears filed suit against Defendant,
the City of Shreveport (the “City”), alleging various claims of negligence and
liability related to the construction of a project in the City involving the Ockley
Ditch, which was intended to minimize and alleviate flood-related problems in
the affected area.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-30205      Document: 00512076251        Page: 2     Date Filed: 12/06/2012



                                     No. 12-30205

       The City moved for summary judgment against Sears asserting various
defenses under the Louisiana Revised Statutes and the Louisiana Civil Code,
including prescription, discretionary immunity, and that the storms qualified as
an “Act of God.” The district court granted summary judgment in favor of the
City and Sears appealed.
       After reviewing the record, the applicable statutory and case law, and the
district court’s summary judgment and reasoning, we AFFIRM the district
court’s judgment and adopt its analysis in full.1




      1
         On appeal, Sears raises for the first time an inverse condemnation argument. We
conclude this argument is waived. See Celanese Corp. v. Martin K. Eby Const. Co., Inc., 620
F.3d 529, 531 (5th Cir. 2010) (“The general rule of this court is that arguments not raised
before the district court are waived and will not be considered on appeal.”).

                                            2